                 Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 1 of 7

AO 187 (Rev. 7/87) Exhibit and Witness List




                                       United States District Court
                                                    Eastern District ofArkansas
Little Rock School District                           Pulaski County Special School
                                                                                                           EXHIBIT AND WITNESS LIST
                                               V.     District, et al.                                    CASE NUMBER: 4:82-cv-866-DPM

PRESIDING JUDGE                                             PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
D. P. Marshall Jr.                                    ~ Porter/Pressman/Childs/Walker                                D. Bates/A. Orcutt/J. Bequette
TRIAL DATE(S)                                               COURT REPORTER                                           COURTROOM DEPUTY
14-31 July 2020                                            Kathy Maloney                                       1::1 Sherri Black                      la
 PLF.   DEF.        DATE .
                                   MARKED ADMITTED                                        DESCRIPTION OF EXHIBITS. AND WITNESSES
 NO.    NO.       OFFERED


                                                                                                 ACHIEVEMENT

 1             7/27/2020                      Yes          Steering Committee Minutes                           Bates 5383-5394

 2             7/27/2020                      Yes           ACT Results Provided to Court Expert                        Bates 868

 3             7/27/2020                      Yes           ACT Aspire Results Provided to Court Expert                    Bates 862-864

4              7/27/2020                      Yes           PCSSD Academic Programs List Provided to Court Expert Bates 862-864

5a-c           7/27/2020                      Yes           Charts Showing ACT Aspire Results (Selected Bates 3998-4426)

6                                                           Report of Springer re Repsonse to Intervenors RFP No ( by PCSSD on 1/31/20

                                                           (Requesting PCSSD's ACSIP or School Improvement Plans for 2016-19)

                                                           (PCCSD Response in BAtes 5991-6511)

7              7/27/2020                      Yes          ACID Secondary Enrollment Data                     Bates 5308

8              7/27/2020                      Yes          DRIVEN Enrollment Data                         Bates 5283

9              7/27/2020                      Yes           DRIVEN Course Content Examples Bates 5306 and Bates 5284

10             7/28/2020                      Yes           Monitoring Communication to Warren and Others re Tackett's Lack of Knowledge

                                                           re Plan 2000

11             7/28/2020                      Yes           Monitoring Communication re Ross Plan Obligations and Use of FEPSI Data

12             7/28/2020                      Yes          Monitoring Communication to Dr. McNulty re Plan 2000 Obligations

13             7/27/2020                      Yes          Monitoring Communication re Quarterly Meetings

14             7/27/2020                      Yes          Monitoring Communication re Court Ordered Monthly Meetings

15                                                         Report of Springer re PCSSD's Response to Intervernors Third Set of RFP's #7

                                                           (Achievement) Served by PCSSD on 1/31/29

16                                                         Report of Springer re PCSSD's Response to Intervenors Third Set of RFP's #9

                                                           (Achievement) Served by PCSSD on 1/13/20
include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                               Page I of_7_ _ Pages
                Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 2 of 7

AO I 87A (Rev. 7/87)            EXHIBIT AND WITNESS LIST- CONTINUATION
Little Rock School District              Pulaski County Special School
                                    V    District, et al.                        CASE NUMBER· 4:82-cv-866-DPM

PLF. DEF.           DATE
                            MARKED ADMITTED                         DESCRIPTION OF EXHIBITS AND WITNESSES
NO. NO.           OFFERED




                                                                           DISCIPLINE

17            7/21/2020            Yes        2016-2017 Annual Discipline Plan

18            7/21/2020            Yes        2017-18 Annual Discipline Report

19            7/21/2020            Yes        2018-19 Annual Discipline Report

20a-1         7/23/2020            Yes        Charts Prividing Examples of Discipline Disparities

21            7/21/2020            Yes        Individual School Disparity Form

22            7/27/2020            Yes        Monitoring Communication re Referral of Class Members to Juvenile Center

23            7/28/2020            NO         Communication from Juvenile Center re PCSSD Referrals to Juvenile Center

24            7/28/2020            Yes        Monitoring Communication (1/26/18) to Whitfield re Disparate Discipline

25            7/29/2020            Yes        Report of Springer re PCSSD's Responses to Intervenors Second Set of RFP's

                                              (Discipline) 1/31/20 re PCS SD Action Plan   Bates 5309 to 5366 (Pg 3-4 redacted

26                                            Report of Springer re PCSSD's Responses to Intervenors Second Set of RFP's

                                              No. ll(Discipline) Served on 1/30/20 and Copy ofRFP's 6-8 and 10-16

                                              With PCSSD's Responses

27                                            Report of Springer re PCSSD's Response to Intervenors RFP's re Discipline and

                                              and Monitoring Served on PCSSD on 3/28/20 ( NO Response)

28            7/27/2020            Yes        Report of Springer's Review of PCSSD's School-Wide PBIS Tiered Fidelity

                                              Implementation Inventories for 2017-2019     Bates 4284-4650




                                                                                                      Page   _2__ of_7_    Pages
                Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 3 of 7
AO I 87A (Rev. 7/87)           EXHIBIT AND WITNESS LIST - CONTINUATION
Little Rock School District             Pulaski County Special School
                                   V. District
                                                                               CASE NUMBER: 4:82cv866DPM
PLF.   DEF.        DATE
                           MARKED ADMITTED                         DE SCRIPTION OF EXHIBITS AND WITNESSES
NO.    NO.       OFFERED



                                                                       FACILITIES

29            7/23/2020           Yes        PCSSD/New Middle School Schematic Design 11/25/15 Bates 12700-12772

30            7/28/2020           Yes        Excerpts from RMS Schematic Design Bates 12700-01; 12761-64 and 12772

31            7/23/2020           Yes        Baldwin and Shell Schematic Estimate New Mills High School (177,170 Sq. Ft.)

                                             March 16, 2016 Bates 8884

32            7/27/2020           Yes        Guess and Key Approval of 2 Projects (80 Million Dollars Total) Mills High and

                                             Robinson Middle Projects) dated 3/15/16

33            7/23/2020           Yes        Baldwin Shell Schematic Estimate, New Mills High School (153,055 Sq. Ft.)

                                             Dated 3/15/16   Bates 503-505

34            7/28/2020           Yes        Computer Drawing Showing New Mills High School Building (151,684 Sq. Ft.)

                                             Bates 8867

35            7/28/2020           Yes        Chart Showing $37,600,000 for Robinson Middle and $37,700,000 for "New

                                             Mills High School" (Part of FOIA 10/20/17 Response Identified as #3)

36                                           Communication from Mike Meadors of Baldwin Shell to Various Persons Involved

                                             in the Mills High Project, Including Earnest Duckery (With Sentence "At Derek's

                                             Direction, We Are Working Toward a $35M Construction Budget.") (Part of FOIA

                                             10/10/17 - Response Identified as #8)

37            7/28/2020           Yes        Letter from Whitney Moore to John Walker Regarding Facility Projects dated

                                             October 21 , 2016

38            7/23/2020           Yes        Education News Article re Stakeholder Concerns About New Mills High School

                                             and the PCSSD's Response Dated October 25, 2018

39            7/28/2020           Yes        Letter Dated February 7, 2019 From John Walker to Sam Jones Regarding

                                             Concerns

40            7/28/2020           Yes        Letter Dated March 7, 2019 From Sam Jones to John Walker in Response to

                                             Walker's Letter of Februray 7, 2019

41            7/23/2020           Yes        Email Correspondence Dated 12/2/19 From Curtis Johnson to Springer With

                                             Two Additional Capacity Plans for New Mills High School Including
                                                                                                      Page   _3__ of_7_ _   Pages
                 Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 4 of 7
AO I 87 A (Rev. 7/87)           EXHIBIT AND WITNESS LIST- CONTINUATION
Little Rock School District              Pulaski County Special School
                                    V. District
                                                                                CASE NUMBER: 4:82cv866DPM
 PLF. DEF .         DATE
 NO.    NO.       OFFERED
                            MARKED ADMITTED                         DESCRIPTION OF EXHIBITS AND WITNESSES
                                                                                                                                     I
                                              Email From Architect Dated 6/27 /19 With Two Capacity Optioins

42            7/27/2020            Yes        Excerpts Frpm 2020 Facility Master Plan (Mills High ROTC/DRIVEN

                                              Building; Public Hearing Summary; Resolution of Approval) Bates 9347; Bates

                                              9439 and Bates 12698-99

43            7/23/2020            Yes        Document Showing Total Sq. Ft. of Sylvan Hills High Projects Bates 9201

44            7/23/2020            Yes        Identification of Infoor Practice Facility as a Part of Robinson High School

                                              Bates 9200

~5                                            Memo dated 1/11/2019 From D'Abadie to John Walker re Air Quality Concerns

                                              in New Mills High School Versus Robinson Facilities

46                                            Memo dated 5/16/17 From Plant Service Employee D'Abadie to John Walker

                                              re Timeline re Hostile Work Environment Involving Derek Scott

47                                             Memo dated 4/21/17 From Plant Service Employee Danny Bryan Re Derek Scott

                                               Discriminatory Practice During Employment at PCSSD

48            7/27/2020            Yes        Letter From Dr. Warren to Attendees at 11/30/2016 Quarterly Monitoring Meeting

                                              Including Court Expert, John Walker, Springer and Others Reporting Walker's

                                              Discussion of Racially Discriminatory Aspects of the New Mills High School

~9                                            PCSSD Facilities Master Plan Excerpts:

49a           7/28/2020            Yes        Narrative Section 2015

49b           7/28/2020            Yes        Narrative Section 2016

49c           7/28/2020            Yes        Narrative Section 2017

49d           7/28/2020            Yes        Narrative Section 2019

49e           7/28/2020            Yes        Narrative Section 2020     (Bates 9214-9221)




                                                                                                       Page   _4__ ot_7_     Pages
                Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 5 of 7
AO I 87A (Rev. 7/87)           EXHIBIT AND WITNESS LIST - CONTINUATION

                                   V.
                                                                              CASE NUMBER:
PLF. DEF.          DATE
                                                                                               ---------
NO. NO.          OFFERED   MARKED ADMITTED                        DESCRIPTION OF EXHIBITS AND WITNESSES



                                                                    MONITORING

50           7/29/2020            Yes        Report of Springer re Review of Local School Equity Monitoring Reports for

                                             2018-19 Produced by PCSSD       Bates 11636-12187

51                                           See Exhibit 26 Regarding Report on PLans of Action

52                                           Intervenors' Comments re Court Expert Report on PCSSD's Compliance With

                                             N3 Monitoring Obligations dated 12/23/19

53           7/27/2020            Yes        Email Strand With Ending Date of February 6, 2017 Concerning Change From

                                             System of Having School Profiles to Document Providing Lesser Information

54                                           Report of Springer Showing Repetitive Language in Annual Monitoring and

                                             Compliance Topics in Monitoring and Compliance Reports

55           7/27/2020            Yes        Monitoring Communication to Warren and Whitfiled re Discipline and

                                             Equity Monitoring Reports Dated August 17, 2017

56                                           Agendas re Court Ordered Monthly Meetings     See Exhibit 14

57           7/27/2020            Yes        Email Strand With Starting Date of 2/20/19 From Springer to Whitfield re

                                             Steering Committee Meeting and PCSSD Need to Develop School Improvment

                                             Plans With Ross Plan Educational Goals

58           7/27/2020            Yes        Monitoring Communication re Status of PCSSD's use of PEPSI Data

59           7/29/2020            Yes        Email Communication From Office of Equity and Pupil Services Stating NO

                                             Monitoring Reports Regarding Facilities Implementation

60                                           Email Communications (2/13/17 and 9/6/17) to Green Regarding PCCSD's NEED

                                             to Recruit Students to Participate in CWDSA (Donaldson Program)

61                                           Email Communication to Whitfield re Staffing Stipulation and Other Plan 2000

                                             Obligations Including Section N Monitoring Obligations Dated 9/1/2017

62                                           Monitoring Communication (3/8/17) to Warren, Mccraney, Whitfield and Others

                                             Regarding Ross Plan Obligations re Quarterly Monitoring Meeting Held On

                                             February 23, 2017



                                                                                                      Page   _5__ of_7_   Pages
                 Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 6 of 7

AO I 87A (Rev. 7/87)           EXHIBIT AND WITNESS LIST-CONTINUATION
Little Rock School District           Pulaski County Special
                                   V. District, et. al.
                                                                               CASE NUMBER: 4:82cv866DPM
PLF. DEF.          DATE
 NO.   NO        OFFERED   MARKED ADMITTED                         DESCRIPTION OF EXHIBITS AND WITNESSES


63           7/27/2020            Yes        Monitoring Communication (1/31/17) to Whitfield, Warren and Guess Regarding

                                             Plan 2000 Obligations

64           7/27/2020            Yes        Monitoring Communication(2/8/l 7) to Warren, Mccraney and Tackett re

                                             Review of ASCIP Plans

65           7/31/2020            Yes        Monitoring Communication(2/8/l 6) to Bednar and Warren Regarding Steering

                                             Committee Meeting NOT Being Held for Over a Year (admitted conditionally)

66           7/31/2020            Yes        Report of Springer re PCSSD's Reponse to Intervemors Second Set of RFP's

                                             No. 12-14 (Discipline) Served On Served on 1/31/20 Concemign PCSSD's

                                             Documents re Eliminating Racial Disparities School Discipline for 2016-19 School

                                             Years (admitted conditionally)

67                                           See Exhibit 55

68           7/27/2020            Yes        PCSSD Monitoring and Compliance Report dated 2015-16

69                                           PCSSD Report Dated 2016-17 - PCSSD Exhibitt 190

70                                           PCSSD Report Dated 2017-18 - PCSSD Exhibit 191

71                                           PCSSD Report Dated 2018-19 - PCSSD Exhibit 192

                                                                      COURT EXPERT

72           7/27/2020            Yes        Court Expert Report re Comparison of Sports Complex at Mills High and

                                             Robinson Middle School Filed 11/9/2017

73           7/29/2020            Yes        Email Communication Dated 6/18/18 re PCSSD Facilities Issues and Agreement

                                             With Intervenors re Superiority of Robinson Facility Compared to Mills Facility

74                                           Email Communication Dated 10/31/17 From Court Expert Concerning Guess and

                                             Scott Decisions to Downsize the Mills Complex

75                                           Email Communication Dated 10/31/17 From Court Expert Requesting Copies

                                             of Documents in Order to Complete Her Report on PCSSD Athletic Complexes

76           7/27/2020            Yes        Email Dated 7/23/19 of Court Expert Procedures Provided to the PCSSD re

                                             Preparation of Court Reports



                                                                                                     Page   _6_ot_7_     Pages
                Case 4:82-cv-00866-DPM Document 5678 Filed 07/31/20 Page 7 of 7

AO l 87A (Rev. 7/87)              EXHIBIT AND WITNESS LIST- CONTINUATION
Little Rock School District                Pulaski County Special School
                                      V. District, et al
                                                                                  CASE NUMBER: 4:82cv866DPM
PLF. DEF.              DATE
 NO.   NO.       OFFERED
                              MARKED ADMITTED                         DESCRIPTION OF EXHIBITS AND WITNESSES



77           7/27/2020               Yes        Intervenors' Comments Regarding Court Expert's Report on PCSSD Compliance

                                                With Plan 2000 Facilities Obligations DAted 12/16/19

78           7/27/2020               Yes        Intervenors' Comments Regarding Court Expert's REport on PCSSD Compliance

                                                With Plan 2000 Facilities Obligations dated 12/19/19

79           7/27/2020               Yes        Intervernors' Comments Regarding Court Expert's Report on PCSSD's Compliance

                                                With Plan 2000 Monitoring Obligations dated 12/23/19

80           7/31/2020               No         Notes of Interview with Court Expert (January 2, 2020)

81           7/31/2020               No         The Sealed Doucment (Provided to Court Expert at Her Request)

82                                              Declaration of Joy Springer dated March 30, 2019

83           7/27/2020               Yes        Court Expert Billing Letter dated November 2019

84           7/27/2020               Yes        Court Expert Report re PCS SD Implementation of Plan 2000 Achievement

85           7/27/2020               Yes        Court Expert Report re PCS SD Implementation of Plan 2000 Discipline

86           7/27/2020               Yes        Court Expert Report re PCS SD Implementation of Plan 2000 Facilities

87           7/27/2020               Yes        Court Expert Report re PCSSD Implementation of Plan 2000 Monitoring

88           7/31/2020               Yes        Email Exchange Dated 4/31/20 Between Court Expert and Springer

                                                ADDITIONAL EXHIBITS

89           7/27/2020               Yes        October 1, 2019 Enrollment

90           7/27/2020               Yes        2017 College Station School Improvement Plan

91           7/27/2020               Yes        2017 Maumelle School Improvement Plan

92           7/27/2020               Yes        2017 Sylvan Hills School Improvement Plan

93a          7/28/2020               Yes        2019-2020 1st Semester Suspensions - Chart

93b          7/28/2020               Yes        2019-2020 1st Semester Suspensions

94           7/30/2020              No          2019 ACT Aspire Summaries by Townsend (proffered)




                                                                                                         Page   _7__ of_7_   Pages
